Lundberg Stratton, J.,
dissenting. I believe that our interpretation not only unjustly deprives Complete Auto Transit, Inc. of reimbursement from the state’s Surplus Fund for compensation made by appellant to claimant Arthur Proffitt from November 19, 1986 through September 6, 1991, but it also sends a wrong message to employers. Instead of encouraging them to continue payments to an injured worker until a court order finds such payments no longer necessary, our decision almost directs them to unilaterally stop payment when the attending physician declares permanency or else lose all rights to reimbursement.
Appellant was not responsible for the inexcusable four-and-one-half-year delay by the commission to hold a hearing. It should not now be punished for treating its own employee fairly while waiting out government bureaucracy.
For these reasons, I respectfully dissent.
Pfeifer, J., concurs in the foregoing dissenting opinion.